Citation Nr: 1602498	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 
 
2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from July 1975 to July 1979, and from July 2000 to June 2001.  The Veteran was a member of the Army Reserves from July 1980 to June 2001.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona. 

In July 2011, and again in July 2014, the Board remanded the Veteran's claims for additional development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014 the Board remanded the Veteran's claims for service connection for bilateral hand disability and bilateral wrist disability for further development.  By rating decision dated in June 2015, the AOJ awarded the Veteran service connection for bilateral wrist disability and for a left hand disability.  Although the Veteran's claim for service connection for a right hand disability remains on appeal, the AOJ did not issue a supplemental statement of the case (SSOC) adjudicating that claim prior to returning the Veteran's claims to the Board; the October 2014 SSOC addressed only the hypertension and sleep apnea claims.  Consequently, the appeal of entitlement to service connection for a right hand disability must be remanded to the AOJ for issuance of an SSOC.

The July 2014 Board remand decision instructed that the Veteran be requested to provide the names, addresses and approximate dates of treatment of all medical care providers who had treated him for the disabilities on appeal.  The AOJ requested this information in September 2104 correspondence; while the Veteran responded, he did not include proper releases for the identified records, and only listed his providers.  VA can take no action without the Veteran's authorization.  On remand, the Veteran should be afforded another opportunity to provide completed VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his care providers.  He is reminded, however, that ultimately the responsibility for ensuring this potentially relevant evidence is obtained lies with him.

Finally, the July 2014 Board remand decision instructed that VA medical opinions be obtained regarding whether the Veteran's hypertension and sleep apnea disabilities were incurred in or aggravated by the Veteran's active duty military service.  The Veteran was provided a VA medical examination in September 2014.  The examiners opined with regard to any direct nexus between active duty service and the diagnosed hypertension and sleep apnea disabilities, but failed to clearly address whether either condition was aggravated by the Veteran's second period of active duty service from July 2000 to June 2001.  Remand is required to correct this inadequacy.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the September 2014 letter in which he provided a list medical providers and dates of treatment.  Request properly executed, separate VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for these and any other private care providers who have treated him for any of the claimed conditions.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completion of the above, return the claims file to the VA examiner who conducted the September 2014 examination.  If Dr. RMS is not available, another equally qualified provider may be consulted.  The examiner must review the claims file and opine as to whether it is at least as likely as not that currently diagnosed hypertension and/or sleep apnea were aggravated by the Veteran's military service, to include his second period of active duty from July 2000 to June 2001.

If the reviewer does not have access to the complete electronic record, relevant documents must be printed and provided for review.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC, to include addressing the right hand claim, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




